Case 09-23370      Doc 1709      Filed 07/03/19      Entered 07/03/19 21:50:51       Page 1 of 18



                      UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                            BRIDGEPORT DIVISION

                                                                     : Chapter 7
In re:                                                               :
                                                                     :
MICHAEL S. GOLDBERG, LLC, and                                        : Case No. 09-23370 (JAM)
MICHAEL S. GOLDBERG,                                                 : Substantively Consolidated
                                                                     :
                Debtors.                                             :
                                                                     :

                           CHAPTER 7 TRUSTEE’S STATUS REPORT

         Pursuant to the Order Setting Date for Filing of Status Report and Scheduling Status

Conference (Doc. No. 1591), (the “Status Report Order”), James Berman, Chapter 7 Trustee (the

“Trustee”) for the substantively consolidated bankruptcy estate (the “Estate”) of Michael S.

Goldberg, LLC (“LLC”) and Michael S. Goldberg (“Mr. Goldberg”, and together with LLC, the

“Debtors”), by and through his undersigned counsel submits the following status report:

I.       General Background of Case

         A. The Trustee’s Appointment and Recovery on Behalf of the Estate

         The Debtors’ now substantively consolidated bankruptcy cases (the “Bankruptcy Case”)

were commenced as involuntary Chapter 7 cases pursuant to petitions filed against the Debtors

on November 18, 2009, by a group of creditors who collectively were owed over $12 million in

principal and who had sued Mr. Goldberg in state court for fraud arising out of what has now

been admitted and determined to be a classic and pure Ponzi scheme with no legitimate business

activity whatsoever (the “Goldberg Scheme”). Mr. Goldberg admitted this in his Plea Agreement

which the District Court accepted and incorporated in its Judgment and Order of Restitution in

the Criminal Case (defined below) arising out of the Goldberg Scheme. The Debtors consented

to the entry of orders for relief in the Bankruptcy Court on November 24, 2009. This Court



                                                 1
Case 09-23370        Doc 1709       Filed 07/03/19        Entered 07/03/19 21:50:51           Page 2 of 18



confirmed the Trustee’s election on January 11, 2010, and the United States Trustee (“UST”)

appointed the Trustee on January 12, 2010. The Trustee filed a Motion to Retain Zeisler &

Zeisler, P.C. (“Z&Z”) on January 14, 2010, and the order authorizing Z&Z’s retention entered on

January 22, 2010, nunc pro tunc to January 7, 2010.

        Since his appointment and the employment of Z&Z, the Trustee has commenced

approximately 200 adversary proceedings and other civil actions to recover property to

compensate the victim/creditors of the Goldberg Scheme. The Trustee has successfully resolved

through settlement or judgment the vast majority of these adversary proceedings. The Estate had

no money in it when the Trustee commenced his duties. In total, the Trustee has recovered

approximately $19,213,869.82 for the Estate since his appointment. The Trustee obtained the

vast majority of this recovery through prosecuting the adversary proceedings, with a total

recovery of $18,428,716.34 from such litigation through settlement or collection of judgments.

       B.       The Trustee Is Also the Receiver for Criminal Restitution

       In addition to being the Trustee of the Estate, because of the virtual identify of the creditors in

the bankruptcy case and the victims of the Goldberg Scheme, the Assistant United States Attorney

asked and the Trustee agreed to serve as temporary receiver (the “Receiver”) for criminal restitution

(“Restitution”) in Mr. Goldberg’s criminal case, United States of America v. Michael S. Goldberg,

Crim. Pro. No. 3:10-cr-192 (RNC) (the “Criminal Case”). On May 19, 2011, pursuant to a motion

filed by the United States Attorney, the Hon. Robert A. Chatigny, entered the Order Appointing

Receiver (the “Receiver Order”),1 appointing Mr. Berman as the temporary receiver in the Criminal

Case. (Criminal Case, Doc. No. 51.) Judge Chatigny’s order states, inter alia, that the creditors of

the Estate “are almost wholly identical to the victims in the criminal case.” (Receiver Order, p.1.)


1
 The Receiver Order was contingent on a mirroring order from the Bankruptcy Court. (Receivership Order, ¶ 18.)
The Trustee obtained such approval by an Order from this Court dated June 16, 2011. (Doc. No. 462.)



                                                      2
Case 09-23370         Doc 1709      Filed 07/03/19      Entered 07/03/19 21:50:51         Page 3 of 18



The Receiver Order recognizes and establishes that funds collected and distributed by the Trustee to

creditor-victims directly impacts the Restitution owed to victims in the Criminal case dollar for

dollar:

          The Court acknowledges that such Bankruptcy litigation is likely to continue well
          beyond the defendant's sentencing in this matter; that bankruptcy proceedings will
          continually readjust both the amounts of losses and the identities of victims; and
          therefore that it would be impracticable to require the Clerk's Office or the Probation
          Office continually to account for such changes and adjust the defendant's restitution
          obligation accordingly.

(Receiver Order, p.2.) Moreover, the Receiver Order requires the Receiver, after the termination of

these bankruptcy proceedings and any Receivership litigation, to provide a final report establishing

the final identify of all victims (i.e., individuals who have not been paid Restitution in full through

distributions in the Bankruptcy Case by the Trustee or by the Receiver); the amount of Restitution

still owed to such victims; the funds then held for Restitution and the Receiver’s proposal for

distributing those funds as Restitution to such victims.

          Thus, the Receiver Order recognizes that all funds recovered by the Trustee and distributed

to creditors in the Bankruptcy Case offset, dollar for dollar, Restitution owed to victims in the

Criminal Case. While cash Receivership Assets are held separately from the assets of the Estate, it is

clear that all property of the Estate other than cash are assets of the Receivership. (Receiver Order,

at 3 (providing that “‘Receivership Assets shall be defined as all monies, securities, claims in action,

and properties, real and personal, tangible and intangible, of whatever kind and description,

wherever situated that are collected or collectible by Berman for the purpose of paying restitution to

victims according to this Order.”)) Thus, any economic harm to the Estate caused by conduct which

could be prosecuted by the Receiver and the Trustee harms both this Estate and the Receivership.




                                                    3
Case 09-23370     Doc 1709      Filed 07/03/19     Entered 07/03/19 21:50:51       Page 4 of 18



       C. The Trustee’s Collection Efforts

        The Trustee and his counsel identified the Estate’s largest cause of action within months

of his appointment and commenced an adversary proceeding in May 2010, which eventually

named over twenty defendants. This adversary proceeding was captioned James Berman,

Chapter 7 Trustee v. Michael S. Goldberg, LLC et al., Adv. Pro. No. 10-02082 (Bankr. D.

Conn.) (the “2082 Adversary Proceeding”). The 2082 Adversary Proceeding sought the return of

intentionally fraudulent and preferential transfers received by the defendants from the Debtors.

As initially commenced in May 2010, the 2082 Adversary Proceeding did not include Scott

LaBonte because the Trustee had yet to sufficiently determine that he was both a transferee from

and a feeder to the Goldberg Scheme. On October 21, 2010, the Trustee filed a Motion to (1)

Cite in Additional Defendants and (2) Amend the Complaint, both of which the Court granted on

November 2, 2010. (2082 Adversary Proceeding, ECF No. 84). The Trustee filed the Amended

Complaint (2082 Adversary Proceeding, ECF No. 94) (the “Amended Complaint”), naming

Scott LaBonte as a defendant, on November 12, 2010. Shockingly, prior to the Trustee adding

Scott LaBonte and certain of his controlled entities as defendants in the 2082 Adversary

Proceeding, Scott LaBonte, members of the LaBonte family, certain LaBonte family business

associates, and their professionals (collectively, the “Putative RICO Defendants”) met in June of

2010 to begin implementing a scheme to render Scott LaBonte, and his family’s real estate

business, judgment proof from the clawback claims they knew would be brought by the Trustee.

The 2082 Adversary Proceeding was tried before the Bankruptcy Court in June of 2011 and was

decision-ready in November of 2011.

       The Bankruptcy Court entered its Amended Proposed Findings of Facts and Conclusions

of Law (the “Proposed Findings”) in the 2082 Adversary Proceeding on May 11, 2015. (2082




                                               4
Case 09-23370      Doc 1709      Filed 07/03/19      Entered 07/03/19 21:50:51        Page 5 of 18



Adversary Proceeding, ECF No. 726.) On September 27, 2017, the United States District Court for

the District of Connecticut adopted, virtually in toto, the Bankruptcy Court’s Proposed Findings and

entered judgment (ECF No. 815) (the “Judgment”) in favor of the Trustee against, inter alia, Scott

LaBonte in the amount of $7,241,797.52 and certain of his family owned and/or managed

commercial real estate related limited liability companies in various amounts with prejudgment

interest. The vast majority of the Judgment remains unpaid today.

       Substantially simultaneously with preparing for and prosecuting the 2082 Adversary

Proceeding, the Trustee commenced the second largest adversary proceeding in the Bankruptcy

Case (the “AUG Action”). The AUG Action sought the recovery of approximately $9 million of

fraudulently conveyed funds from a group of over fifty (50) defendants, who were primarily

based in Florida and had invested in the Goldberg Scheme through an individual named Bob

Stein and his entity called AUG, LLC. In August 2012, the Trustee mediated over three (3) days

these significant claims and reached a negotiated settlement with a value of approximately $7

million, including over $5.2 million in cash and $2 million in allowable claims waivers.

       By the end of 2012, in the wake of the successful settlement of the AUG Action and

recovery on dozens of smaller clawback actions, the Trustee had accumulated sufficient funds to

make a 27.5% distribution to creditor-victims in the amount of $8,354,651.01. This distribution was

made without the benefit of recovering any distributable funds from the 2082 Adversary Proceeding

defendants.

       As of the date of this Status Report, the Trustee has recovered for the benefit of the Estate

and the Receivership $19,213,869.82.

       D. The Frustration of the Trustee’s Efforts to Preserve and Recover the 2082
          Adversary Proceeding Judgment Against Scott LaBonte and Related Defendants




                                                 5
Case 09-23370         Doc 1709       Filed 07/03/19         Entered 07/03/19 21:50:51             Page 6 of 18



        After almost ten (10) years of pursuing and distributing property of the Estate and the

Receivership, the only remaining avenue to provide a further meaningful distribution to creditor-

victims is the claim that arises from the Putative RICO Defendants’ thus far successful and

illegal frustration of the Trustee and the Receiver’s efforts to collect upon the Judgment.2 For the

past nine (9) years, the Putative RICO Defendants have engaged in and facilitated a series of

intentional fraudulent conveyances and other illegal acts designed to totally obstruct the Trustee

and Receiver from collecting on the Judgment. These actions have effectively denuded Scott

LaBonte, his dominated and controlled entities and trusts, and other LaBonte family real estate

business related entities of assets that could have satisfied the Judgment. As this Court is aware,

the Trustee was forced to commence no less than three additional adversary proceedings pending

the entry of the Judgment in 2017 solely for the purpose of preserving the Estate’s ability to

recover the Judgment. Nevertheless, all of these fraudulent conveyance actions have become

worthless by virtue of the Putative RICO Defendants continuing racketeering activity.

        The first such prophylactic action, Berman, Trustee v. Sally LaBonte, et al., Case No. Civ

3:15-cv-01687 (AWT) (the “Dynasty Trust Action”), was commenced on May 30, 2014, as

adversary proceeding no. 14-02026.3 The Trustee next commenced an action in May of 2016

captioned Berman, Trustee v. Landino et al., Adv. Pro. No. 16-02042 (the “Landino Adversary”)

to avoid and recover the intentional fraudulent transfers by Scott LaBonte of certain of his

dominated and controlled entities to Landino and Landino-solely-owned entities. Finally, in June

2017, the Trustee commenced an action captioned Berman, Trustee v. DEI Property

Management, et al., Adv. Pro. No. 17-02029 (the “DEIPM Adversary” and collectively with the


2
  In fact, as will become evident below, the Putative RICO Defendants have already rendered the Estate illiquid to
the point that the only fee arrangement through which they can be prosecuted by the Trustee and the Receiver is
some form of voluntary contingency fee structure.
3
  The reference was withdrawn and the case transferred to the district court by order dated September 26, 2016.



                                                        6
Case 09-23370         Doc 1709        Filed 07/03/19        Entered 07/03/19 21:50:51             Page 7 of 18



Dynasty Trust Action and the Landino Adversary, the “LaBonte Collection Actions”), seeking to

avoid and recover yet another intentional fraudulent transfer engineered and/or facilitated by

certain of the Putative RICO Defendants.

        E. The Trustee’s Investigation of Potential RICO Claims Against the Putative
           RICO Defendants4

        In December of 2017, the Trustee filed a motion before the Hon. Alvin W. Thompson,

(U.S.D.J.) seeking otherwise privileged communications between and/or among the Putative

RICO Defendants under, inter alia, the crime-fraud exception to the attorney-client privilege (the

“Privilege”). Based upon the evidence provided by the Trustee in support of the motion, Judge

Thompson found probable cause that a fraud had occurred in connection with Scott LaBonte’s

interactions with and use of his lawyers and accountants to effectuate a series of intentional

fraudulent conveyances:

         [T]he court concludes that the materials that have been withheld [as privileged]
        are discoverable under the crime-fraud exception to the attorney-client privilege.
        The record here contains evidence sufficient to establish probable cause to believe
        that a fraud was committed and that the communications at issue [those between
        and among Scott LaBonte, Sally, Paul Bourdeau, Esq. (“Bourdeau”), and Joseph
        W. Sparveri, CPA (“Sparveri”)] were in furtherance of that fraud, notwithstanding
        the explanations proffered by the defendants.

Berman, Trustee v. Sally LaBonte, et al., Case No. Civ 3:15-cv-01687 (AWT), Ruling on Motion

to Compel and Motions to Quash Subpoenas (the “Crime-Fraud Order”), Doc. No. 75, at p.8.5

See also, id., at p.15 (“there is probable cause to believe that the documents and communications

at issue here were in furtherance of a transfer of assets made by [Scott LaBonte] with actual

fraudulent intent”). The evidence supporting probable cause of the existence of a fraud was so

substantial that Judge Thompson did not even address the other non-fraud-based grounds the


4
  The Trustee has obtained extensive evidence to support the RICO Claims. The Trustee does not intend this section
to be exhaustive, but rather, it includes some of the most salient evidence obtained by the Trustee to date.
5
  For the Court’s convenience a copy of the Crime-Fraud Order is attached hereto as Exhibit A.



                                                        7
Case 09-23370       Doc 1709     Filed 07/03/19     Entered 07/03/19 21:50:51       Page 8 of 18



Trustee proffered as bases to compel production of the materials claimed to be privileged. Id., at

p.15.

        Following the issuance of the Crime-Fraud Order the Trustee took a series of depositions

and obtained previously withheld documents including communications between Scott LaBonte

and his professionals which comprise irrefutable evidence, including sworn admissions,

establishing the Putative RICO Defendants’ illegal actions. This evidence established, among

other things:

           a. A meeting between certain of the Putative RICO Defendants (“The Initial RICO

                Meeting”) was held within days of Scott LaBonte learning that the Trustee had

                sued his cousin, Edward Malley, through whom he invested in the Goldberg

                Scheme, to recover fraudulent transfers Malley received from the Debtors.

           b. Contrary to what Scott LaBonte has testified to under oath on multiple occasions,

                the true purpose of the asset transfers to the Scott A. LaBonte Dynasty Trust

                (“SALDT”) following the Initial RICO Meeting was to insulate Scott LaBonte’s

                assets from the Trustee, while continuing to allow him to exclusively manage,

                control, and enjoy the benefits of those same assets. Indeed, Bourdeau’s notes

                from the Initial RICO Meeting, a copy of which is attached here to as Exhibit B,

                reference a “claw back” by a “Hartford Trustee,” as well as a reference to Scott

                LaBonte transferring his assets to the SALDT among other compromising facts.

           c. Both Bourdeau and Sparveri testified that the purpose of the RICO Meeting was

                to place Scott LaBonte’s assets beyond the reach of the Trustee. Bourdeau

                testified in October of 2018:

                               Q. The whole purpose of this meeting was to determine what Scott
                               should do going forward, based on the fact that Ed Malley had



                                                8
Case 09-23370   Doc 1709     Filed 07/03/19      Entered 07/03/19 21:50:51       Page 9 of 18



                           been sued by the Trustee and Scott had invested in the Goldberg
                           Ponzi scheme through Ed Malley; right?
                           A. Correct.

            Likewise, Sparveri testified in November of 2018:

                           Q. … the purpose of [the Initial RICO Meeting] was to
                           discuss putting Scott LaBonte's assets in the dynasty trust
                           so that they would not be recoverable by the trustee; right?
                           …
                           A. Yes.


         d. Bourdeau deleted all LaBonte family-related emails, claiming it as his “business

            practice” to print out emails and delete the electronic copy. Bourdeau continued

            this “business practice” even after he and C&L were served with a litigation hold

            demand by the Trustee in 2014, and did so knowing that his “business practice”

            does not ensure the preservation of all email correspondence.

         e. Following the transfer of nearly all of Scott LaBonte’s assets to the SALDT in the

            summer of 2010, the income generated by those assets continued to be paid to

            Scott LaBonte throughout 2010, even after the purported effective date of the

            transfer. Only after Scott LaBonte stipulated to a $5 million PJR in the Trustee’s

            favor in February 2011 did the income generated by Scott LaBonte’s assets that

            were transferred to the SALDT began to be sent to the SALDT and deposited into

            its bank account. Nonetheless, after Scott LaBonte stipulated to the PJR, Scott

            LaBonte and Sally used the SALDT bank account as their personal checking

            account. Sparveri testified that the SALDT was by far the most active dynasty

            trust he had (Sparveri had created a number of dynasty trusts for his clients,

            including the LaBonte Family Dynasty Trust for Roland LaBonte (“RGL”)).

         f. The trustees of the SALDT (which were Scott LaBonte’s family members and



                                             9
Case 09-23370     Doc 1709     Filed 07/03/19       Entered 07/03/19 21:50:51          Page 10 of 18



            Sparveri) permitted Scott LaBonte to retain and exercise complete control over

            the SALDT and the assets that he fraudulently transferred to it. Unbelievably,

            Sparveri testified in litigation brought against him by a Scott LaBonte-referred

            client, Carl Pavano, who was also a Scott LaBonte sub-investor in the Goldberg

            Scheme and who has since resolved all claims with the Trustee, that:

                             …to get assets in a dynasty trust [y]ou have to give
                             up control. It’s an irrevocable trust. So the settlor
                             has to give up control. So my experience with
                             dynasty trusts is that the settlor chooses a trustee, a
                             quote unquote friendly trustee, whose ear he can
                             whisper into so that he doesn't really lose control.
                             That's the reason for having family members in
                             there as trustees, as well as a professional person
                             that you have a close relationship with that you
                             know that you can be sure is going to carry out what
                             you want to carry out and not make decisions on
                             their own.

                Sparveri testified that the SALDT operated in the same way, i.e., Scott LaBonte

            controlled the SALDT, not his family members and close family friend who

            served as trustees.

         g. The Putative RICO Defendants engaged in outrageous conduct in their

            coordinated efforts to impede the Trustee’s ability to enforce the Judgment

            through the LaBonte Collection Actions. Indeed, in November and December

            2014, while the Trustee was prosecuting a prejudgment remedy application to

            avoid and recover fraudulent transfers to Devcon Enterprises, Inc. (“Devcon”),

            the LaBonte family-owned property management company that had been majority

            owned by Scott LaBonte prior to him fraudulently transferring his ownership

            interest to the SALDT in the summer of 2010, Scott LaBonte and RGL transferred

            all of Devcon’s assets, including its operating property management business and



                                               10
Case 09-23370   Doc 1709    Filed 07/03/19       Entered 07/03/19 21:50:51      Page 11 of 18



            employees, to newly created DEI Property Management, LLC (“DEIPM”).

            DEIPM’s manger is RGL and its members are revocable trusts settled by RGL,

            the RGL Revocable Trust, and Marilyn P. LaBonte (“MPL”), the MPL 2015

            Revocable Trust (“MPL 2015 RT”). RGL admitted in deposition testimony that

            Devcon’s assets were transferred to DEIPM because the Trustee was seeking to

            attach those assets and that he would transfer DEIPM’s assets, which were

            Devcon’s assets, to a new entity if the Trustee sought to obtain a prejudgment

            remedy against DEIPM.

         h. Bourdeau, Sparveri, RGL, MPL, Marks and others established the MPL 2015 RT

            in February 2015 to own 99.99% of DEIPM knowing of the pending PJR

            application and also knowing, as expressed in a February 2015 email from RGL

            to Bourdeau, that DEIPM served no purpose other than to park Devcon’s business

            for Scott LaBonte until he could settle with the Trustee for pennies on the dollar

            based on his purported insolvency.

         i. DEIPM has made millions of dollars in distributions to the MPL 2015 RT, the

            vast majority of which came from refinance transactions that pulled equity out of

            shopping centers and ensured that the equity could not be available for the Trustee

            to enforce the Judgment or any future judgments he may obtain.

         j. Even worse, MGL provided Scott LaBonte and Sally with a checkbook from the

            MPL 2015 RT checking account and a stamp of her name thereby giving Scott

            LaBonte and Sally access to the MPL 2015 RT’s assets and unfettered discretion

            over their use, allowing Scott LaBonte and Sally to use of millions of dollars that

            otherwise could have satisfied at least part of the Judgment to finance their




                                            11
Case 09-23370         Doc 1709        Filed 07/03/19          Entered 07/03/19 21:50:51             Page 12 of 18



                  lifestyle. In short, beginning in 2015 and likely continuing through today, MPL

                  has provided Scott LaBonte with access to all of the income generated by

                  Devcon’s assets, even though Scott LaBonte had transferred his ownership

                  interest in Devcon to the SALDT to put that asset beyond the Trustee’s reach, and

                  even though Devcon had transferred its assets to DEIPM to put its assets beyond

                  the Trustee’s reach.

         The Putative RICO Defendants’ racketeering activity has not only prevented the Trustee

 and Receiver from providing additional Restitution to the creditor-victims of the Goldberg

 Scheme, it has further-harmed them by depleting the Debtors’ bankruptcy estate of literally

 millions of dollars of litigation-related professional fees and expenses, all necessitated by the

 Putative RICO Defendants’ coordinated efforts to protect Scott LaBonte’s assets from recovery,

 while facilitating his continued economic enjoyment of and control over those assets and his

 comfortable lifestyle.

         F. The Mediation with the Putative RICO Defendants

         The Trustee prepared a draft complaint (the “Draft RICO Complaint”) alleging claims

 against the Putative RICO Defendants, premised upon and necessitated by the Putative RICO

 Defendants’ nearly-decade-long serial obstruction of justice, and other unlawful acts, that have

 successfully frustrated the Trustee’s efforts to enforce the Judgment entered against Scott

 LaBonte. Indeed, by the date of the Judgment’s entry, the Putative RICO Defendants had been

 successful in their efforts and had rendered Scott LaBonte judgment proof. Thus, the vast

 majority of the Judgment remains unpaid.6 As of July 3, 2019, the amount owed by Scott


 6
   The only property recovered from Scott LaBonte, by execution, was a boat in his name, which as the Court is
 aware the Trustee/Receiver is attempting to sell and carries an approximate value of $100,000.00 – far less than the
 Judgment and accrued interest thereon. In addition, settlement payments by subsequent transferees of Scott LaBonte,
 totaling, to date, less than $250,000.00 have reduced the Judgment.



                                                         12
Case 09-23370       Doc 1709    Filed 07/03/19       Entered 07/03/19 21:50:51      Page 13 of 18



 LaBonte to the Trustee/Receiver exceeds $8.7 million.

          On December 11, 2018, counsel for the Trustee and Receiver sent the Draft RICO

 Complaint to counsel for the Putative RICO Defendants. The Draft RICO Complaint seeks to

 recover from the Putative RICO Defendants’ for conduct that has successfully frustrated the

 Trustee’s efforts to enforce and collect the now more than $8 million Judgment he obtained

 against Scott LaBonte. The Draft RICO Complaint was sent to the Putative RICO Defendants’

 counsel pre-filing in an effort to settle all Scott LaBonte related claims and move toward winding

 down the Estate. The Trustee included an aggregate settlement demand in the letter

 accompanying the Draft RICO Complaint.

          The Putative RICO Defendants responded to the Draft RICO Complaint and settlement

 demand in mid-January, 2019, and requested that the Trustee mediate his demand before filing

 the RICO Complaint. The Trustee’s original goal, if at all possible, was to settle the Judgement

 without filing an action as complicated, costly and significant as a civil RICO action against,

 among others, established attorneys, a certified public accountant and potentially other

 professionals. Therefore, the Trustee agreed to mediate (the “Mediation”) his claims with all of

 the Putative RICO Defendants. The parties ultimately agreed upon the Putative RICO

 Defendants’ suggestion that the Hon. Holly Fitzsimmons, U.S.M.J. serve as mediator and Judge

 Thompson ordered the Mediation. The Mediation between the Trustee and the Putative RICO

 Defendants proceeded on May 1, 2019, but was not successful

 II.      Amounts Sought, Obtained, Distributed to Creditors and Professionals and Amounts
          Which the Trustee Is Aware Will Be Sought and/or Paid by the Trustee as of the Filing
          of This Status Report

       A. Disbursements Approved by the Bankruptcy Court

          1. Distribution to Creditors




                                                13
 Case 09-23370        Doc 1709      Filed 07/03/19       Entered 07/03/19 21:50:51       Page 14 of 18



           As stated above, the Trustee has distributed $8,354,651.01 to holders of allowed claims,

   representing in a pro rata distribution to creditors of 27.5% of their allowed claims and will reduce

   dollar for dollar Mr. Goldberg’s Restitution obligations.

          2. Allowed Compensation and Expenses to Zeisler & Zeisler, P.C.

          The following represents all allowed compensation and reimbursements of expenses to

   Zeisler & Zeisler, P.C. (“Z&Z”), counsel to the Trustee. Z&Z has not been paid all such allowed

   compensation, as indicated below, as Z&Z has agreed to a ten-percent (10%) holdback of its fees.

Date allowed   Fees                 Expenses     Total allowed        Holdback       Total paid
12/16/2010     $ 597,346.00         $ 22,433.77  $         619,779.77 $    59,734.60 $        560,045.17
12/12/2011     $ 2,042,276.00       $ 113,604.17 $       2,155,880.17 $ 204,227.60 $        1,951,652.57
12/6/2012      $ 2,062,172.23       $ 42,665.46 $        2,104,837.69 $ 206,217.22 $        1,898,620.47
12/20/2012     $              -     $ 105,027.60 $         105,027.60 $            - $        105,027.60
4/3/2014       $ 1,268,262.25       $ 42,092.04 $        1,310,354.29 $ 126,826.23 $        1,183,528.07
11/12/2015     $ 1,266,075.00       $ 26,602.41 $        1,292,677.41 $ 126,607.50 $        1,166,069.91
12/13/2017     $ 1,016,423.05       $ 14,281.39 $        1,030,704.44 $ 101,642.31 $          929,062.13
Totals:        $ 8,252,554.53       $ 366,706.84 $       8,619,261.37 $ 825,255.46 $        7,794,005.91


   Z&Z, therefore, has been allowed compensation in the amount of $825,255.46, which it has not

   been paid, with the vast majority having been held back for five or more years, and more than fifty

   percent (50%) having been held back for nearly seven (7) or more years.

          3. Other Administrative Expenses

          The Trustee has made disbursements of $1,002,748.48 on account of other administrative

   expenses of the Estate. With the approval of the Court, the Trustee employed J. Allen Kosowsky,

   P.C. (“JAK”) as forensic accountant to the Trustee. JAK performed various services to the Trustee

   over the period of several years, including providing a forensic analysis of the over $140 million of

   transfers in connection with the Goldberg Scheme, preparing expert reports in connection with

   numerous adversary proceedings brought by the Trustee, testifying at trial in connection with said




                                                    14
Case 09-23370        Doc 1709      Filed 07/03/19       Entered 07/03/19 21:50:51      Page 15 of 18



 adversary proceedings, and providing affidavits in support of default judgments sought by the

 Trustee. The Estate compensated JAK a total amount of $486,613.53. The remaining administrative

 expenses include payments to other professionals, payments made to preserve property of the

 Estate, the Trustee’s bond fees, and bank service fees. The total amount of disbursements made by

 the Estate, including the interim distribution to creditors, professional fees, and other expenses,

 totals $17,151,405.40.

        B. Disbursements Sought from the Bankruptcy Court

           The Trustee is aware that he will seek the authorization of the Court to make disbursements

 on account of further administrative expenses as follows:

 Professional:              Amount Sought:           Fee Application           Hearing:
                                                     Filed:
 Zeisler & Zeisler, P.C.    $1,696,930.50            July 3, 2019              TBA
 FTI Consulting, Inc.       $213,844.37              July 3, 2019              TBA
 Osborne & Fonte            $2,849.65                June 4, 2019              July 2, 2019
 KDR Appraisal              $800.00                  June 20, 2019             July 16, 2019
 Services, LLC
 Shechtman Halperin         $1,995.00                June 26, 2019             July 23, 2019
 Savage, LLP
 DarrowEverett, LLP         $1,714.00                June 26, 2019             July 23, 2019
 Neligan LLP                $24,045.76               July 3, 2019              TBA


 The fee application for Z&Z, which is filed concurrently with this Status Report, only seeks fees

 incurred in the current fee period. Z&Z is not seeking payment of the amounts of deferred

 compensation at this time.

        C. Total Amount in Estate Bank Accounts

           As of the date of the filing hereof, the total amount in the bank accounts maintained by

 the Estate is $2,041,448.46.

 III.      The Trustee’s Further Pursuit of the Putative RICO Defendants

           As set forth in detail above, the RICO Claims are the largest remaining claims of the



                                                   15
Case 09-23370       Doc 1709      Filed 07/03/19        Entered 07/03/19 21:50:51        Page 16 of 18



 Trustee and Receiver. Because of the Putative RICO Defendants racketeering activity in

 preventing the Trustee from collecting the Judgment against Scott LaBonte, the cost to the Estate

 to pursue Scott LaBonte and others has been significant. As a result, there are not sufficient

 funds in the Estate, after the payment of outstanding administrative expenses, to pursue the

 RICO Action if Z&Z were to charge on an hourly basis. The Trustee/Receiver has been

 considering engaging Z&Z to pursue the RICO Action on an alternative fee basis, with approval

 of this Court and contingent upon a satisfactory resolution of Z&Z’s pending fee application.

 The Trustee/Receiver has discussed pursuing the RICO Action with the major creditors in this

 case—who represent in excess of fifty percent of claim-holders by value and with whom the

 Trustee/Receiver has maintained regular contact throughout this case7—for several months, and

 they are in favor of pursuing the RICO Action on an alternative fee basis. In addition, as it is his

 responsibility as the Receiver, the Trustee/Receiver has been discussing the RICO Action with

 the Office of the United States Attorney, which also supports the Trustee/Receiver commencing

 the RICO Action, and the Federal Bureau of Investigation—with whom the Trustee/Receiver has

 had continuous contact throughout the pendency of this case.




 7
   These creditors include (with allowed amounts of claims in parentheses) JAAZ, LLC ($3,925,000), Bruce
 Weinstein ($6,907,500), McGee Boynton Beach LP ($3,735,000), Andrew Bennett ($2,955,000), Kevin Fournier
 ($1,855,000), and Raymond Faltinsky ($1,600,000).



                                                   16
Case 09-23370      Doc 1709     Filed 07/03/19       Entered 07/03/19 21:50:51     Page 17 of 18




 Dated the 3rd day of July, 2019, in Bridgeport, Connecticut.

                                                      JAMES BERMAN, CHAPTER 7
                                                      TRUSTEE

                                               By: /s/ John L. Cesaroni
                                                   Jed Horwitt (ct04778)
                                                   James Moriarty (ct21876)
                                                   John L. Cesaroni (ct29309)
                                                   Christopher H. Blau (ct30120)
                                                   ZEISLER & ZEISLER, P.C.
                                                   10 Middle Street, 15th Floor
                                                   Bridgeport, CT 06604
                                                   Tel. 203-368-4234
                                                   Fax 203-367-9678
                                                   Email: jcesaroni@zeislaw.com




                                                17
Case 09-23370         Doc 1709         Filed 07/03/19            Entered 07/03/19 21:50:51   Page 18 of 18



                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF CONNECTICUT
                                    BRIDGEPORT DIVISION

 ------------------------------------------------------ X
                                                        :         Chapter 7
 In re:                                                 :
                                                        :         Substantively Consolidated
 MICHAEL S. GOLDBERG, LLC                               :         Lead Case No. 09-23370 (JAM)
 MICHAEL S. GOLDBERG                                    :         Member Case No. 09-23371 (JAM)
                                                        :
                   Debtors.                             :
                                                        :
 ------------------------------------------------------X

                                       CERTIFICATE OF SERVICE

         I, John L. Cesaroni, hereby certify that on the 3rd day of July, 2019, the Chapter 7

 Trustee’s Status Report was sent by e-mail to all appearing parties by operation of the Court’s

 electronic filing system. Parties may access this filing through the Court’s CM/ECF System.

                                             JAMES BERMAN, CHAPTER 7 TRUSTEE


                                                        By: /s/ John L. Cesaroni
                                                            John L. Cesaroni (ct29309)
                                                            ZEISLER & ZEISLER, P.C.
                                                            10 Middle Street
                                                            15th Floor
                                                            Bridgeport, CT 06604
                                                            Tel. 203-368-4234
                                                            Fax 203-367-9678
                                                            Email: jcesaroni@zeislaw.com




                                                            18
